Citation Nr: 0334822	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-08 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for an acquired eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to March 
1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by which 
the RO denied service connection for residuals of an injury 
to the eyes.  

The Board notes that the veteran appeared at a hearing held 
before the RO in January 2002.  In his VA Form 9 submitted in 
May 2002 the veteran indicated that he did not want a Board 
hearing.  In August 2002 the veteran was notified that his 
case had been certified to the Board.  By letter dated in 
September 2002 the veteran indicated that he wished to have a 
hearing but was not able to appear in Washington, DC.  In 
light of this letter, the Board asked for clarification as to 
the veteran's desire for a hearing by letter dated in October 
2002.  That letter indicated that if the veteran did not 
respond within 30 days, the Board would assume that he did 
not want an additional hearing.  No response was received 
from the veteran.  Consequently, the Board considers no 
additional action necessary as to the matter of an additional 
hearing.  38 C.F.R. § 20.1304 (2003).


FINDINGS OF FACT

1.  In an October 1998 decision, the Board denied service 
connection for an acquired eye condition.

2.  Evidence received since the October 1998 Board decision 
bears directly and substantially on a matter of specific 
concern and is so significant that it must be considered to 
fairly decide the merits of the veteran's claims of service 
connection.




CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for an acquired eye 
disorder has been submitted.  38 U.S.C.A. §§ 1110, 5108, 7104 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board denied the veteran's claim of service connection 
for an acquired eye disorder by a decision dated in October 
1998.  The veteran was notified of this decision and his 
appellate rights, but he did not appeal.  Consequently, the 
Board can now consider the merits of the present claim, only 
if "new and material evidence" has been submitted since the 
time of the prior final adjudication.  38 U.S.C.A. §§ 5108, 
7104 (West 20002); 38 C.F.R. § 3.156 (2001). The Board's 
jurisdiction to reach the underlying claim and adjudicate it 
de novo depends upon whether new and material evidence has 
been received.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Id.  Further 
analysis beyond that question is neither required nor 
permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality previously established in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called "change 
in outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  Under § 
3.156(a), evidence is considered "new" if it was not of 
record at the time of the last final disallowance of the 
claim and not merely cumulative or redundant of other 
evidence that was then of record.  See also Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
"Material" evidence is evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board observes that in the statement of the case the RO 
cited and apparently applied the August 2001 amended version 
of 38 C.F.R. § 3.156(a) in reopening the veteran's claim.  
Those amendments, however, apply only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45630-32 (Aug. 29, 
2001).  Given that the veteran's claim was filed in December 
1998, the pre-amendment version of the regulations apply to 
this case.  Of that version of the regulations, the claims 
file does not show that the veteran was notified.  
Nevertheless, considering that the amended version is more 
stringent and in light of the Board's favorable resolution of 
the veteran's claim to reopen, the Board finds no prejudice 
has resulted to the veteran.  

The October 1998 Board decision denying service connection 
was based upon the absence of medical evidence showing a 
relationship between an acquired eye disorder and the 
veteran's service.  At the time of the Board's October 1998 
decision the evidence in the record included service medical 
records; VA treatment records showing treatment from 1994 to 
1995 for glaucoma, corneal scarring, and mild cataracts; and 
the veteran's statements to the effect that watching flares 
burn during military service resulted in his having blind 
spots.  

Evidence associated with the claims file since the Board's 
1998 decision includes a VA examination report dated in April 
2002 showing a diagnosis of corneal scarring to both eyes, 
with a decrease in visual acuity in the left eye.  The report 
reflects that the veteran has an uncorrected distant visual 
acuity of 20/60 in the right eye and 20/300 in the left eye.  
The examiner notes that the scarring to the left eye is old 
"institual" keratitis possibly secondary to tuberculosis as 
a child.  The examiner goes on to indicate that because the 
uncorrected visual acuity is now the same as it was at 
separation from service it could be inferred that the corneal 
scarring occurred while in the service without definitive 
etiology.  Further, the examiner seems to suggest that the 
exposure to flares would not cause corneal scarring.  
Inasmuch as these statements are probative on the question of 
whether there is a relationship between the veteran's service 
and a present eye disorder, the evidence is both new and 
material.  In this regard, the Board observes that at the 
time of the 1998 decision there was no medical evidence on 
this point, a circumstance that served as the basis for the 
1998 denial.  Inasmuch as that point is a matter of specific 
concern to resolution of the claim, and considering that the 
new evidence bears directly and substantially on that point, 
the evidence is material and so significant that it must be 
considered in deciding the underlying claim.  Thus, the claim 
must be reopened.


ORDER

The claim of entitlement to service connection for an 
acquired eye disorder is reopened; to this extent, the 
benefit sought on appeal is granted.


REMAND

The veteran contends that his present eye problems are 
related to an injury sustained during service.  Specifically, 
the veteran contends that watching flares burn injured his 
eyes.  While a VA examination was requested apparently in 
part to obtain an opinion as to whether there was a 
relationship between service and any present eye disorder, 
the report of that VA examination is far from clear as to the 
examiner's opinion on this matter.  First, for purposes of 
rendering a decision on the merits of the claim, the language 
of the report is not clear that the examiner is stating his 
opinion regarding a relationship between watching flares burn 
and corneal scarring.  Second, although the examiner states 
that it could be inferred that the left eye corneal scarring 
resulted from something during service, the examiner also 
reports that the corneal scarring in the left eye is possibly 
secondary to childhood tuberculosis.  Lastly, the Board 
observes that the examiner did not address and apparently was 
not aware of documentation in the file that showed visual 
acuity at the time of enlistment in January 1951.  
Specifically, the report of medical examination conducted in 
January 1951 for the purpose of enlistment shows an 
uncorrected visual acuity of 20/50 on the right and 20/70 on 
the left.  Moreover, the service medical records show the 
veteran's uncorrected distant vision being at 20/50 in the 
right and 20/300 in the left after three months of service.  
Inasmuch as a medical opinion considering these items is 
necessary to a fair resolution of the veteran's claim, 
additional development is needed.  

The Board also observes that the claims file suggests that 
pertinent outstanding records exist.  In particular, the 
Truman Medical Center records indicate that the veteran was 
seen by Drs. Silverstein and Whitaker.  While two records 
from the Truman Center appear to bear Dr. Silverstein's 
signature, there are no additional records from that health-
care provider.  Further, it is not apparent that any records 
from Dr. Whitaker are included in the claims file.  In 
addition, the VA examination report indicates that the 
veteran was seen by a corneal specialist who agreed with the 
VA examiner's assessment.  Records from the corneal 
specialist are not in the claims file.  The claims file does 
not indicate that attempts were made to obtain these records.  

Since this matter must be remanded, the RO should evaluate 
whether additional development is needed to satisfy the 
notification requirements under the regulations implementing 
the Veterans Claims Assistance Act of 2000.  Pub. L. No. 106-
475, 114 Stat. 2096 (VCAA) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. § 3.159 (2003).  

The Board notes that the April 2001 letter notifying the 
veteran of the evidence needed to substantiate the claim for 
service connection allowed the veteran 60 days in which to 
provide any additional evidence.  A United States Court of 
Appeals for the Federal Circuit decision promulgated on 
September 22, 2003, Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), invalidated 
a 30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit reached a conclusion similar to that in Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a § 5103 
notice was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided for response.  Thus, in issuing notices 
under 38 U.S.C.A. § 5103(a) the RO should ensure that the 
statutory one-year period is permitted for response.  The RO 
should take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a notice for additional 
evidence under 38 U.S.C.A. § 5103(a).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
regulations implementing the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are met.  The RO should 
also see that the provisions of the 
implementing regulations found at 38 C.F.R. 
§ 3.159 are followed, with the exception of 
the 30-day time limit provision set forth 
in 38 C.F.R. § 3.159 (b)(1) (2003).  See 
Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003); Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003); and Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

2.  The RO should ask the veteran to 
provide the names and addresses of all 
health-care providers who have treated 
the veteran for an eye disorder since 
separation from service.  In particular, 
the veteran should be asked to provide 
identifying information regarding 
treatment provided by Drs. Whitaker, 
Silverstein and Hartong.  After securing 
any necessary authorization, the RO 
should obtain these records.

3.  The RO should direct the VA examiner 
who conducted the April 2002 VA 
examination to supplement the earlier 
report by providing a clear statement of 
his opinions regarding any connection 
between any present eye disorder 
(including decreased visual acuity, 
corneal scarring, glaucoma, nuclear 
sclerosis, and any other identified eye 
disorder) and any events during service.  
The examiner should state whether in the 
examiner's best medical judgment, any 
identified eye disorder is as likely as 
not related to the veteran's period of 
military service, including his watching 
flares burn as described by the veteran.  
In reaching this conclusion, the examiner 
should consider the entire claims file 
including the record of visual acuity 
noted upon enlistment and at separation.  
If disability is found that the examiner 
believes is not related to the veteran's 
period of military service, this should 
be affirmatively stated.

4.  After all of the above development has 
been completed, the RO should again review 
the record, including the newly obtained 
evidence.  If any additional development is 
warranted in light of any newly received 
evidence, that development should be 
accomplished.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

After giving the veteran an opportunity to respond to the 
SSOC and after expiration of the period for response as set 
forth in 38 U.S.C.A. § 5103(b) (West 2002), the case should 
be returned to the Board.  (The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).)

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



